In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1861 
LEE ANN PRATHER, 
                                                 Plaintiff‐Appellant, 

                                 v. 

SUN LIFE AND HEALTH INSURANCE COMPANY (U.S.), 
                                    Defendant‐Appellee. 
                     ____________________ 

          Appellant’s Petition for Award of Attorneys’ Fees 
                     ____________________ 

                        MARCH 30, 2017 
                     ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff’s  decedent,  Jeremy 
Prather,  was  employed  by  a  company  that  had  obtained  a 
Group Insurance Policy from Sun Life which provided acci‐
dental  death  and  dismemberment  coverage  for  the  compa‐
ny’s  employees,  in  the  amount  of  $92,000  for  Prather.  The 
policy limited  coverage to “bodily injuries … that  result  di‐
rectly from an accident and independently of all other causes.” 
The clause we’ve italicized was the focus of an appeal from 
the district court, which had granted summary judgment for 
2                                                     No. 16‐1861       


Sun Life, which had invoked the clause to deny the payment 
of death and dismemberment coverage to Prather’s survivor 
on  the  ground  that  Prather’s  death  had  not  been  the  exclu‐
sive  result  of  an  accident—it  had  also  been  the  result  of 
“complications  from  surgical  treatment.”  Prather’s  widow 
brought  suit  “to  recover  benefits  due  to  [her]”  under  the 
plan. 29 U.S.C. § 1132(a)(1). 
    On July 16, 2013, Prather, age 31, had torn his left Achil‐
les tendon playing basketball. He was operated on to repair 
the  torn  tendon  six  days  later.  The  surgery  was  uneventful 
and  he  was  discharged  from  the  hospital  the  same  day.  He 
returned  to  work  and  was  reported  as  doing  well  in  a  fol‐
low‐up visit to his surgeon on August 2, but four days later 
he collapsed at work, went into cardiopulmonary arrest, and 
died  the  same  day  as  a  result  of  a  deep  vein  thrombosis 
(blood  clot)  in  the  injured  leg  that  had  broken  loose  and 
traveled through the bloodstream to a lung, thus becoming a 
blood  clot  in  the  lung—that  is,  a  pulmonary  embolism—
which caused cardiac arrest and sudden death. 
    Sun Life’s position was and is that the pulmonary embo‐
lism  and  ensuing  death  were  consequences  not  of—at  least 
not  entirely  of—the  accident  to  Prather’s  Achilles  tendon, 
but of the surgery, and therefore was not covered by the in‐
surance policy, which as we said covered only “bodily inju‐
ries … that result directly from an accident and independently 
of  all  other  causes.”  The  district  court  granted  summary 
judgment  in  favor  of  Sun  Life,  Prather’s  widow  appealed, 
and we reversed, see Prather v. Sun Life & Health Ins. Co., 843 
F.3d 733 (7th Cir. 2016). We reasoned that Sun Life had failed 
to make any plausible showing that the surgery on Prather’s 
ankle, rather than the accident that necessitated the surgery, 
No. 16‐1861                                                             3 


had caused his death. We instructed the district court to en‐
ter judgment in favor of the plaintiff, as in Senkier v. Hartford 
Life & Accident Ins. Co., 948 F.2d 1050, 1052 (7th Cir. 1991). 
    Prather’s widow has now moved us to award her the at‐
torneys’  fees (that is, to order Sun Life  to  reimburse her  for 
those  fees),  amounting  to  $37,170,  that  she  incurred  in  her 
successful suit against the insurance company. The suit had 
been based on the Employee Retirement Income Security Act 
of  1974  (ERISA),  the  federal  law  that  sets  minimum  stand‐
ards for certain private pension and health plans, in order to 
provide financial protection for individuals enrolled in these 
plans (as Jeremy Prather had been) and their survivors (Pra‐
ther’s widow, in this case). See 29 U.S.C. § 1132(a)(1). Specif‐
ically, she seeks the fees under section 1132(g)(1), which au‐
thorizes a court in its discretion to “allow a reasonable attor‐
ney’s  fee  and  costs  of  action  to  either  party,”  provided  the 
party  awarded  the  fee  and  costs  had  (the  Supreme  Court 
said  in  Hardt  v.  Reliance  Standard  Life  Ins.  Co.,  560  U.S.  242, 
245  (2010)),  “achieved  some  success  on  the  merits.”  The 
plaintiff, Prather’s widow, achieved not some, but complete, 
success on the merits of her suit. That makes it an easy case 
for us to exercise discretion favorably to her, and thus award 
her her attorneys’ fees and costs. 
    We  are  mindful  that  a  number  of  judicial  opinions  em‐
brace a “five factor” test for whether to award attorneys’ fees 
and  costs  in  cases  such  as  this.  They  are  “(1)  the  degree  of 
the offending parties’ culpability; (2) the degree of the ability 
of the offending parties to satisfy an award of attorneys’ fees; 
(3) whether or not an award of attorneys’ fees against the of‐
fending parties would deter other persons acting under simi‐
lar  circumstances;  (4)  the  amount  of  benefit  conferred  on 
4                                                          No. 16‐1861         


members of the pension plan as a whole; and (5) the relative 
merits of the parties’ positions. Raybourne v. CIGNA Life Ins. 
Co. of New York, 700 F.3d 1076, 1090 (7th Cir. 2012); see also 
Jackman Financial Corp. v. Humana Ins. Co., 641 F.3d 860, 866 
(7th Cir. 2011). 
    We have no information about factor 4, so let’s forget it. 
All  the  other  factors  (four  in  number)  favor  the  plaintiff  in 
this case: there is no doubt of Sun Life’s culpability (factor 1), 
or of its ability to pay without jeopardizing its existence (it is 
a multibillion dollar company) (factor 2); the award of attor‐
neys’ fees against it is likely to give other insurance compa‐
nies in comparable cases pause (factor 3); and a comparison 
of the relative merits of the contending parties clearly favors 
the  plaintiff  (factor  5).  The  score  is  4  to  0  in  favor  of  the 
plaintiff. Prather’s widow doesn’t have the big pockets of the 
insurance  company  and  would  have  to  pay  her  lawyer  out 
of whatever money she recovered from it. Even though she 
had  a  meritorious  claim,  the  insurance  company  denied  it 
without  medical  evidence  and  then  put  her  through  all  the 
hoops of  litigation. Fee‐shifting under ERISA  is entirely ap‐
propriate for situations like this.  
    It remains to consider Sun Life’s challenge to the amount 
of the  award  of  attorneys’ fees ($37,170). We are persuaded 
by its argument that 3.6 hours of the attorney’s work should 
be  subtracted  because  they  were  hours  devoted  to  simple 
administrative  tasks  such  as preparing the  table  of  contents 
and appendix of the brief, and formatting the brief; 4.4 hours 
incurred  by  failing  to  delegate  portions  of  the  research, 
drafting,  and  editing  of  the  brief  to  a  more  junior  attorney; 
and  2  hours  for  preparation  for  oral  argument,  which  was 
too  much  time  given  the  lawyer’s  experience  in  arguing  in 
No. 16‐1861                                                          5 


the  courts  of  appeals.  The  result  of  these  adjustments  is  to 
reduce the number of hours on which the $37,170 fee award 
is  based  from  59  to  49,  yielding  (with  a  further  adjustment, 
reducing the attorney’s billing rate from $630 to $620, on the 
ground that the $630 rate reflected an excessive rate increase 
of 5 percent from his hourly rate of $600 in 2015) a total fee 
award of $30,380—which is the amount we award the plain‐
tiff. 
   So ordered.